



CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT is made effective as of October 7, 2019 (“Effective
Date”) by and between PURE STORAGE, INC. and its successors or assignees
(“Company”) and Timothy Riitters (“Consultant”) and shall continue through
February 2, 2020 (the “Termination Date”), at which time, this Agreement shall
automatically terminate, unless extended in writing and such writing is executed
by the Parties. Company and Consultant may be referred to herein individually as
a “Party” and collectively as the “Parties.”
1.  ENGAGEMENT OF SERVICES. Company may from time to time submit a Statement of
Work (“SOW”) to Consultant substantially in the form of Exhibit A to this
Agreement. Subject to the terms of this Agreement, Consultant will provide the
services set forth in each SOW accepted by Consultant (the “Project(s)”) by the
completion dates set forth therein. The manner and means that Consultant chooses
to complete the Projects are in Consultant’s sole discretion and control.
Consultant shall perform the services necessary to complete the Projects in a
timely and professional manner consistent with industry standards and at a
location, place and time that Consultant deems appropriate. Company agrees to
provide the equipment, tools, and other materials as may be necessary for
Consultant to complete the Projects, and will make its facilities and equipment
available to Consultant when necessary. Company understands that addition or
removal of Consultant resources from engagements take thirty (30) days to
effectuate.
2.  COMPENSATION.
2.1  Fees. Company will pay Consultant the fee specified in each SOW as
Consultant’s sole compensation for the Project, provided such Project meets the
terms of the SOW and this Agreement and is of a quality consistent with industry
standards. Consultant shall be responsible for all expenses incurred in
performing services under this Agreement, except as set forth in the SOW. Upon
termination of this Agreement for any reason prior to completion of an SOW,
Company will pay Consultant fees and expenses on the basis stated in the SOW for
work which is then in progress, within thirty (30) days of the later of
Consultant’s invoice and the effective date of such termination.
2.2  Invoicing. Unless otherwise provided in the applicable SOW, (a) payment to
Consultant of undisputed fees will be due thirty (30) days following Company’s
receipt of an invoice which contains accurate records of the work performed
sufficient to document the invoiced fees; and (b) Consultant will submit
invoices to Company upon completion of the milestones specified in the
applicable SOW or, if no such milestones are specified, on a monthly basis for
services performed in the previous month.
3.  CONTRACTOR RELATIONSHIP. Consultant’s relationship with Company will be that
of an independent contractor, and nothing in this Agreement should be construed
to create a partnership, joint venture, or employer-employee relationship.
Consultant (a) is not the agent of Company; (b) is not authorized to make any
representation, contract, or commitment on behalf of Company; (c) will not be
entitled to any of the benefits that Company makes available to its employees,
such as group insurance, profit-sharing or retirement benefits (and waives the
right to receive any such benefits); and (d) will be solely responsible for all
tax returns and payments required to be filed with or made to any federal,
state, or local tax authority with respect to
        1

--------------------------------------------------------------------------------



Consultant’s performance of services and receipt of fees under this Agreement.
If applicable, Company will report amounts paid to Consultant by filing Form
1099-MISC with the Internal Revenue Service, as required by law. Consultant
agrees to accept exclusive liability for complying with all applicable state and
federal laws, including laws governing self-employed individuals, if applicable,
such as laws related to payment of taxes, social security, disability, and other
contributions based on fees paid to Consultant under this Agreement. Company
will not withhold or make payments for social security, unemployment insurance
or disability insurance contributions, or obtain workers’ compensation insurance
on Consultant’s behalf. Consultant hereby agrees to indemnify and defend Company
against any and all such taxes or contributions, including penalties and
interest. Consultant agrees to provide proof of payment of appropriate taxes on
any fees paid to Consultant under this Agreement upon reasonable request of
Company.
4.  INTELLECTUAL PROPERTY RIGHTS.
4.1  Confidential Information. Consultant agrees that during the term of this
Agreement and thereafter, it (a) will not use or permit the use of Confidential
Information (defined below) in any manner or for any purpose not expressly set
forth in this Agreement; (b) will not disclose, lecture upon, publish, or permit
others to disclose, lecture upon, or publish any such Confidential Information
to any third party; (c) will limit access to Confidential Information to
Consultant personnel who need to know such information in connection with their
work for Company; and (d) will not remove any tangible embodiment of any
Confidential Information from Company’s premises without Company’s prior written
consent. “Confidential Information” includes, but is not limited to, all
information related to Company’s business and its actual or anticipated research
and development, including without limitation (i) (a) trade secrets, inventions,
mask works, ideas, processes, formulas, computer source and object codes, data,
databases and data collections, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques; (ii)
information regarding products or plans for research and development, marketing,
sales and business plans, budgets, financial statements, licenses, contracts,
prices and costs, suppliers, and customers; (iii) information regarding the
skills and compensation of Company’s employees, Consultants, and any other
service providers of Company; (iv) the existence of any business discussions,
negotiations, or agreements between Company and any third party; and (v) all
such information related to any third party that is disclosed to Company or to
Consultant during the course of Company’s business (“Third Party Information”).
Notwithstanding the foregoing, it is understood that Consultant is free to use
information which is generally known in the trade or industry, information which
is not gained as a result of a breach of this Agreement, and Consultant’s own
skill, knowledge, know- how, and experience.
4.2  Competitive or Conflicting Engagements. Consultant agrees, during the term
of this Agreement, not to enter into a contract or accept an obligation that is
inconsistent or incompatible with Consultant’s obligations under this Agreement.
Consultant further warrants that there is no other existing contract, obligation
or duty on Consultant’s part that is inconsistent with this Agreement.
Consultant further agrees not to disclose to Company, bring onto Company’s
premises, or induce Company to use any confidential information that belongs to
anyone other than Company or Consultant. Section 4.2 does not preclude
Consultant from working with other companies provided that any employees of
Consultant assigned to work on an SOW for Company shall not be assigned by
Consultant to work on projects for a competitor of Company.

        2

--------------------------------------------------------------------------------



4.3  Inventions and Intellectual Property Rights. As used in this Agreement, the
term “Invention” means any ideas, concepts, information, materials, processes,
data, programs, know-how, improvements, discoveries, developments, designs,
artwork, formulae, other copyrightable works, and techniques and all
Intellectual Property Rights therein. The term “Intellectual Property Rights”
means all trade secrets, copyrights, trademarks, mask work rights, patents and
other intellectual property rights recognized by the laws of any country.
4.4  Background Technology. As used in this Agreement, the term “Background
Technology” means all Inventions developed by Consultant other than in the
course of providing services to Company hereunder and all Inventions acquired or
licensed by Consultant that Consultant uses in performing services under this
Agreement or incorporates into Work Product (defined below). Consultant will
disclose any Background Technology in the SOW in which Consultant proposes to
use or incorporate into Work Product, and shall not use or incorporate such
Background Technology into the Work Product without the prior written consent of
Company. If no Background Technology is disclosed in an SOW, Consultant warrants
that it will not use Background Technology or incorporate it into Work Product
provided pursuant thereto.
4.5.  Disclosure of Work Product. As used in this Agreement, the term “Work
Product” means any Invention that is solely or jointly conceived, made, reduced
to practice, or learned by Consultant in the course of any services performed
for Company or with the use of materials of Company during the term of this
Agreement. For purposes of this Agreement, and all SOWs hereunder, Work Product
is defined to also include all deliverables being provided to Company under this
Agreement and all SOWs hereunder. Consultant agrees to disclose promptly in
writing to Company, or any person designated by Company, all Work Product.
4.7.  Ownership of Work Product. Consultant agrees that any and all Work
Product, and all Inventions and all worldwide Intellectual Property Rights
therein, shall be the sole and exclusive property of Company. It is expressly
understood by Consultant that SOWs under this Agreement will result in
Consultant creating deliverables that will qualify as works made for hire under
17 USC Section 101 and that ownership of all such works shall vest in Company.
4.8  Assignment of Work Product. If Consultant has any rights to the Work
Product that are not owned by Company upon creation or embodiment, Consultant
irrevocably assigns to Company all right, title and interest worldwide in and to
such Work Product. Except as set forth below, Consultant retains no rights to
use the Work Product and agrees not to challenge the validity of Company’s
ownership in the Work Product.
4.9.  License to or Waiver of Other Rights. If Consultant has any right to the
Work Product that cannot be assigned to Company by Consultant, Consultant
unconditionally and irrevocably grants to Company during the term of such
rights, an exclusive, even as to Consultant, irrevocable, perpetual, worldwide,
fully paid and royalty- free license, with rights to sublicense through multiple
levels of sublicensees, to reproduce, make derivative works of, distribute,
publicly perform and publicly display in any form or medium, whether now known
or later developed, make, use, sell, import, offer for sale and exercise any and
all such rights. If Consultant has any rights to the Work Product that cannot be
assigned or licensed to Company, Consultant unconditionally and irrevocably
waives the enforcement of such rights, and all claims and causes of action of
any kind against Company or related to Company’s customers, with respect to such
rights, and agrees, at Company’s request and expense, to consent to and join in
any action to enforce such rights.

        3

--------------------------------------------------------------------------------



4.9.  Assistance. Consultant agrees to assist Company in every way, both during
and after the term of this Agreement, to obtain and enforce United States and
foreign Intellectual Property Rights relating to Work Product in all countries.
In the event Company is unable to secure Consultant’s signature on any document
needed in connection with such purposes, Consultant hereby irrevocably
designates and appoints Company and its duly authorized officers and agents as
its agent and attorney in fact, which appointment is coupled with an interest,
to act on its behalf to execute and file any such documents and to do all other
lawfully permitted acts to further such purposes with the same legal force and
effect as if executed by Consultant.
5.  CONSULTANT REPRESENTATIONS AND WARRANTIES. Consultant hereby represents and
warrants that (a) the Work Product will be an original work of Consultant and
any third parties will have executed assignment of rights reasonably acceptable
to Company prior to being allowed to participate in the development of the Work
Product; (b) the Work Product will fully conform to the requirements and terms
set forth in the SOW; (c) to the best of his/her knowledge, neither the Work
Product nor any element or development thereof will infringe or misappropriate
the Intellectual Property Rights of any third party; (d) neither the Work
Product nor any element thereof will be subject to any restrictions or to any
mortgages, liens, pledges, security interests, or encumbrances; (e) Consultant
will not grant, directly or indirectly, any rights or interest whatsoever in the
Work Product to third parties; (f) Consultant has full right and power to enter
into and perform this Agreement without the consent of any third party; ( (h)
Consultant will comply with all laws and regulations applicable to Consultant’s
obligations under this Agreement, will refrain from any unethical conduct, and
will maintain high standards of professionalism; and (i) should Company permit
Consultant to use any of Company’s equipment, or facilities during the term of
this Agreement, such permission shall be gratuitous and Consultant (i) shall be
responsible for any injury to any person (including death) or damage to property
arising out of use of such equipment or facilities; (ii) shall perform all
services during Company’s normal business hours, unless Company otherwise
specifically requests; and (iii) shall comply with Company’s then- current
access policies and procedures, including those pertaining to safety, security,
anti-harassment, and confidentiality.
6.  TERMINATION. Unless previously terminated for the reasons set forth below in
Sections 6.1 and 6.2 of this Agreement, the term of this Agreement shall
commence on the Effective Date and shall terminate on the Termination Date.
6.1  Termination without Cause. Company may terminate this Agreement without
cause at its convenience upon written notice to Consultant. Consultant may
terminate this Agreement at any time that there is no uncompleted SOW in effect
upon fifteen (15) days’ prior written notice to Company. Company will pay
Consultant only those fees and expenses related to services actually performed
during such notice period, as specified in the SOW.
6.2  Termination with Cause. Either party may terminate this Agreement
immediately in the event that the other party has materially breached the
Agreement and fails to cure such breach within five (5) days of receipt of
notice by the non-breaching party, setting forth in reasonable detail the nature
of the breach. Company may also terminate this Agreement immediately in its sole
discretion in the event of Consultant’s material breach of the section titled
Intellectual Property Rights. Company will pay Consultant only those fees and
expenses related to services actually performed during such notice period, as
specified in the SOW.

        4

--------------------------------------------------------------------------------



6.3  Return of Company Property. Upon termination of the Agreement or upon
Company’s request at any other time, Consultant will deliver to Company all of
Company’s property, equipment, and documents, together with all copies thereof,
and any other material containing or disclosing any Work Product, Third Party
Information or Confidential Information of Company and certify to Company in
writing that Consultant has fully complied with this obligation Consultant
further agrees that any property situated on Company’s premises and owned by
Company is subject to inspection by Company personnel at any time with or
without notice.
6.4  Survival. The following provisions shall survive termination of this
Agreement: Sections and Subsections titled Intellectual Property Rights,
Consultant Representations and Warranties, Return of Company Property, Survival,
and General Provisions.
7.  RESERVED.
8.  GENERAL PROVISIONS.
8.1  Governing Law and Venue. This Agreement and any action related thereto will
be governed, and interpreted by and under the laws of the State of California,
without giving effect to any conflicts of laws principles that require the
application of the law of a different state. Consultant hereby expressly
consents to the personal jurisdiction and venue in the state and federal courts
for the county in which Company’s principal place of business is located for any
lawsuit filed there against Consultant by Company arising from or related to
this Agreement.
8.2  Severability. If any provision of this Agreement is, for any reason, held
to be invalid or unenforceable, the other provisions of this Agreement will
remain enforceable and the invalid or unenforceable provision will be deemed
modified so that it is valid and enforceable to the maximum extent permitted by
law.
8.3  No Assignment. This Agreement, and Consultant’s rights and obligations
herein, may not be assigned, subcontracted, delegated, or otherwise transferred
by Consultant without Company’s prior written consent, and any attempted
assignment, subcontract, delegation, or transfer in violation of the foregoing
will be null and void. The terms of this Agreement shall be binding upon
assignees.
8.4  Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service. Notice will be effective upon
receipt or refusal of delivery. If delivered by certified or registered mail,
any such notice will be considered to have been given five (5) business days
after it was mailed, as evidenced by the postmark. If delivered by courier or
express mail service, any such notice shall be considered to have been given on
the delivery date reflected by the courier or express mail service receipt. Each
party may change its address for receipt of notice by giving notice of such
change to the other party.
8.5  Injunctive Relief. Consultant acknowledges that, because its services are
personal and unique and because Consultant will have access to Confidential
Information of Company, any breach of this Agreement by Consultant would cause
irreparable injury to Company for which monetary damages would not be an
adequate remedy and, therefore, will entitle Company to injunctive relief
(including specific performance). The rights and remedies provided to each party
in this
        5

--------------------------------------------------------------------------------



Agreement are cumulative and in addition to any other rights and remedies
available to such party at law or in equity.
8.6  Waiver. Any waiver or failure to enforce any provision of this Agreement on
one occasion will not be deemed a waiver of any other provision or of such
provision on any other occasion.
8.7  Export. Consultant agrees not to export, directly or indirectly, any U.S.
technical data acquired from Company or any products utilizing such data, to
countries outside the United States, in violation of the United States export
laws or regulations.
8.8  Entire Agreement; Modification. This Agreement and any SOWs attached hereto
together constitute the entire agreement between the Consultant and Pure and
supersedes in its entirety any and all oral or written agreements previously
existing between Consultant and Pure with respect to the subject matter hereof.
For clarity, the pre-existing indemnity agreement between the Company and
Consultant will apply, on its terms, during the duration of this Agreement. This
Agreement may only be amended in a writing signed by duly authorized
representatives of the parties.


[SIGNATURE PAGE TO FOLLOW]



        6

--------------------------------------------------------------------------------





Pure Storage, Inc.


By: /s/ Charles Giancarlo 


Title: Chief Executive Officer 


Date: October 7, 2019 




Address:  650 Castro Street
         Mountain View, CA 94041




Consultant: Timothy Riitters




By: /s/ Timothy Riitters 


Date: October 7, 2019 












--------------------------------------------------------------------------------





EXHIBIT A


STATEMENT OF WORK


Consultant: Timothy Riitters 
Date: October 7, 2019
Statement of Work #: One (1)
        
This Statement of Work forms part of the Consultant Agreement dated October 7,
2019 by and between Pure Storage, Inc. (“Pure”) and Timothy Riitters
(“Consultant”).


DESCRIPTION OF SERVICES; SERVICE FEES


a.Consultant will assist in the transition of his duties and responsibilities as
the Company’s Chief Financial Officer as may be reasonably requested by the
Company through February 2, 2020.


b.Consultant will continue vesting in his outstanding equity awards in
accordance with their respective terms and conditions. Consultant will receive
no additional fees or remuneration for the services performed under this
Agreement.


c.The Company will reimburse Consultant, in accordance with Company policy, for
all reasonable expenses incurred by Consultant in performing the services
requested by the Company pursuant to this Agreement.




Pure Storage, Inc.


By: /s/ Charles Giancarlo 


Title: Chief Executive Officer 


Date: October 7, 2019 






Consultant: Timothy Riitters




By: /s/ Timothy Riitters 


Date: October 7, 2019 



